El Juez Asociado Se. Hernández,
emitió la opinión del tribunal.
Oon fecha 11 de julio de 1897, ante el suprimido juzgado de primera instancia de Guayama, don Evaristo Alcala del Olmo presentó demanda ejecutiva contra la sucesión de don Vicente Fernández Monjardin para el cobro de un crédito hipotecario, alegando como hechos: que por escri-tura pública de 5 de junio de 1887, inscrita en el Registro de la Propiedad, don Jesús M. Texidor constituyó á su favor hipoteca sobre una estancia llamada “ Jájome , sita en el término municipal de Oayey, para garantir el pago de un crédito de doce mil pesos mejicanos con el in-terés del nueve por ciento anual, á vencer en igual día y mes de 1892; que por otra escritura de 7 de junio de 1891, también inscrita, vendió Texidor dicha estancia á don Vi cente Fernández Monjardin por precio de veinte mil pesos, de los que retuvo el comprador los doce mil de la hi-poteca para llagárselos á Alcalá del Ohno en la fecha de su vencimiento: que por otra escritura de 21 de noviem-bre de 1892, igualmente inscrita en el Registro de la Pro-piedad, Alcalá del Olmo otorgó á Fernández Monjardin una prórroga de cinco años para el pago del crédito hipo-tecario, el que por tanto, había de vencer en 5 de junio de 1897: que á consecuencia del canje de la moneda mejicana por moneda provincial, convinieron, el apoderado de la sucesión de don Vicente Fernández, porque ya éste había fallecido, y el apoderado de Alcala del Olmo, en reducii al dos y medio por ciento el quebranto de la moneda, que poi ley se había señalado en un cinco por ciento: y concluyó con la súplica de que habiendo vencido la prórroga del cré-dito sin haber sido satisfecho, se librara mandamiento de ejecución contra la sucesión deudora para el pago de los doce mil pesos mejicanos, reducidos á once mil setecientos provinciales mediante el descuento convenido del dos y *495medio por ciento, intereses desde 5 de junio de 1897 y cos-tas calculables en mil doscientos pesos, embargándose la finca hipotecada con sus frutos pendientes y semovientes.
A la demanda se acompañó como título ejecutivo prime-ra copia de la escritura pública de 21 de noviembre de 1892, en que Alcalá del Olmo prorrogó á Fernández Mon jardín por cinco años el pago del crédito hipotecario de los doce mil pesos, y posteriormente, también antes de de despacharse la ejecución, presentó el ejecutante la es-critura de 7 de junio de 1891 por la que Texidor vendió á Fernández la estancia hipotecada reteniendo en su po-der los doce mil pesos de la hipoteca para pagarla.
El juzgado de Guayama por auto de 15 de julio de 1897, ordenó el despacho de la ejecución, y previo requerimien-to de pago de la sucesión Fernández, compuesta de doña Belén Ortiz, viuda de Fernández Mon jardín, y doña Belén Fernández de Benito, se practicó el embargo de la finca hipotecada y de sus frutos pendientes, sin que se encontraran bienes semovientes, nombrándose depo-sitario á don Ricardo Haddock, á quien también por auto de 17 de julio citado, recaído á instancias de la par-te ejecutante, se confió la administración judicial de los frutos pendientes embargados, con obligación de rendir al juzgado cuentas detalladas y justificadas de su admi-nistración, cada seis meses ó antes si así se dispusiera.
La sucesión Fernández se opuso á la ejecución'alegan-do como excepciones las siguientes: la. la de pacto de no pedir y de novación del contrato respecto del capital reclamado, puesto que las partes ejecutantes y ejecuta-das, por medio de sus respectivos apoderados, habían con-venido en que la obligación hipotecaria se entendería prorrogada por un año más, Ínterin se ponían de acuerdo para la concesión de una prórroga de 5 años, prórroga que luego fué otorgada por el acreedor en Madrid, sin que llegara á consignarse en instrumento público por fah *496ta de apoderado bastante de la sucesión deudora: 2a. la de pago de los intereses de un mes,- ó sea desde 5 de .junio de 1897 á igual día del mes de julio siguiente, por estar ya satisfechos esos intereses: 3a. la de plus petition, por reclamarse intereses de un mes' 3m satisfechos, 3 mayor capital é intereses que los debidos, pues se hacía la reduc-ción de la moneda mejicana á provincial con sólo un des-cuento de dos y-medio por ciento, cuando el descuento legal era de un cinco por ciento: 4a. la de falta de título ejecutivo, por no haberse acompañado á la demanda el título fundamental del crédito, ó sea la escritura de 5 de junio de 1887 en que don Jesús M. Texidor constituyó á favor de don Evaristo Alcalá del Olmo hipoteca sobre la estancia “Jájome” para garantir el pago de doce mil pesos mejicanos, y por no ser ejecutivo el título presen-tado ó sea la escritura de prórroga de 21 de noviembre de 1892, toda vez que esa escritura fué otorgada por los apo-derados del acreedor, Sobrinos de Ezquiaga, faltando abiertamente á las instrucciones de su mandante, quien les concedió autorización para otorgar dicha prórroga, pero interviniendo el verdadero deudor don Jesús M. Texidor, quien no intervino en aquel documento; por to-do lo cual concluyó la parte demandada con la súplica de que se declarara no haber lugar á pronunciar sentencia de remate, ó se declarara nulo el juicio, mandando siem-pre alzar el embargo, con especial condenación en daños, perjuicios 3 costas al ejecutante.
La representación de don Evaristo Alcalá del Olmo al evacuar el trámite de oposición á la ejecución, insistió en la demanda y se avino á la plus petition en cuanto á rebajar ochenta y siete pesos sesenta y cinco centavos por los intereses 3m satisfechos del 5 de junio á 5 de juño de 1897.
Durante el período probatorio se practicaron las prue-bas propuestas por las partes, y después de haber ena-*497jenado el ejecutante á su hermana doña Blanca Alcalá del Olmo el crédito reclamado se dictó sentencia por la Corte de Distrito de Guayama en la forma que revela el acta que se transcribe á continuación:
“El día 29 de noviembre de 1904, se llamó este pleito para juicio y compareció el demandante representado por su abogado, no ha-biendo comparecido el demandado. El abogado del demand'ante, dio lectura al escrito de demanda, y presentó una moción enmendando la misma y presentó varios documentos como prueba, que cons-tan agregados á los autos. La Corte después de oir el es-crito de la demanda, aceptar la moción enmendando la mis-ma y el informe del abogado, se reservó la resolución. Iíoy día 30 de diciembre de 1904, resuelve la Corte: que es de opinión que la ley y- los hechos están á favor del demandante, por tanto, ordena que éste recobre del demandado la suma de $11.700 provinciales, ó su equivalente en oro americano, con los intereses al 9% anual desde el día 5 de julio de 3897, con las costas de este pleito al demandado. Y en vista de (pie la reclamación del demandante es-tá asegurada por una hipoteca sobre la finca 'descrita en la demany fine existe embargo practicado sobre la misma, cuya descrip-ción es la siguiente: estancia ó finca rústica constante de 3 255 cuer-das de terreno, equivalentes á 493 hectáreas, 26 áreas, 56 centiáreas, radicadas en el barrio de “Jájome Alto”, del término municipal de Cayey, lindando por el Norte, con el camino de la altura, al Sur, con la cuchilla divisoria de las jurisdicciones de Guayama y Cayey, y además con terrenos de Don Antonio Suárez, al Este, terreno de Don Antonio Ramón Vázquez, los de Don José Antonio y Don José Haría López, y los de Doña Juliana Torres, y al Oeste, con los de Don Gregorio Vázquez, y los de Don Lucas Díaz, la cual propiedad está destinada al cultivo del café y contiene además pastos y montes con casa de vivienda, varios ranchones, almacenes y secaderas para dichos frutos. Se ordena la debida ejecución de dicha hipoteca, y que se libre orden de venta al marshall para que en debida forma, venda la dicha finca en subasta pública, en la entrada de esta Cor-te, en cualquier día y en las horas señaladas por la ley, después de haber dado aviso de la fecha, lugar y manera de hacer la subasta, por medio de un edicto publicado una vez á la semana, por tres semanas consecutivas, en algún periódico de más circulación en este Distrito Judicial, y también dando aviso por medio de tres carte-les que serán fijados, uno en la dicha finca, otro en la entrada de esta Corte y otro en el lugar de los más públicos de este Distrito *498Judicial. Y el marshall venderá la dicha finca al mejor postor, otor-gando la escritura de venta de la mencionada finca. Y del produc-to de la venta, el Marshal satisfará las costas de este pleito y los g’astos de esa subasta. Pagará al demandante ó á su representante la suma que se le adjudica en esta sentencia, y lo restante del pro-ducto, será entregado al demandado ó á su representante; y si de la venta no resultare dinero suficiente para satisfacer esa senten-cia, que sé libre ejecución en contra de los demás bienes del de-mandado, hasta que sea satisfecha esta sentencia, concediéndole trein-ta días de gracia antes de expedir la orden de venta. — Dada, pro-nunciada y publicada en Corte abierta el día treinta de diciembre de 1904. — Charles E. Foote. — Angel García, Secretario.”
Contra esa sentencia interpuso la representación de la sucesión Fernández recurso de ap elación que lia formali-zado en doble alegato ante esta Corte Suprema, preten-diendo que se declare la nulidad de la sentencia apelada y del juicio ejecutivo desde la presentación de la deman-da de ejecución, ó en el caso de no ser procedente la nuli-dad, se corrija ó enmiende la sentencia en el sentido de liacerse la reducción de la moneda mejicana á provincial con el descuento de un cinco por ciento y después la re-ducción á moneda americana, según se ordena en la sen-tencia, debiendo cobrarse solamente los intereses de tres años por babor un segundo acreedor hipotecario, y some-terse además la deuda al resultado de la liquidación de la administración judicial de la finca hipotecada desde _ el 17 de julio de 1897 hasta el día en que se verifique el pago.
Las alegaciones hechas por la parte apelante en apoyo de sus pretensiones puede sintetizarse como sigue:
la. — La ejecución se inició y tramitó con arreglo al procedimiento del juicio ejecutivo establecido por la an-tigua ley de Enjuiciamiento Civil, y sólo estaba xoendien-te de sentencia definitiva cuando comenzó á regir la nue-va ley, por lo que no lia podido celebrarse un nuevo juicio como ha hecho la corte de Guayama, sin el consentimien-to por lo menos de la otra parte, y sin que se hubiese *499dejado sin efecto el anterior, siendo, por consiguiente, nu-lo lo actuado.
2a. — Debiendo regularse el procedimiento por los pre-ceptos de la antigua ley de Enjuiciamiento Civil, la eje-cución es nula por falta de título con fuerza ejecutiva pues el ejecutante no presentó con su demanda la escritu-ra de cinco de junio de 1887 en que Texidor constituyó á. favor de Alcalá del Olmo el crédito hipotecario recla-mado, coino tampoco fué presentada la escritura de ven-ta de la finca hipotecada de 7 de junio de 1891, de Texidor á Eernández, que es otro título fundamental de la ejecu-ción, documentos tanto más necesarios cuanto que la es-critura de prórroga de la hipoteca de 21 de noviembre de 1892 que se acompañó á la demanda como título eje-cutivo, no se encuentra ya en los autos, porque fué des-glosada á petición del mismo ejecutante, como también se desglosó la escritura de cesión ó enajenación de la hipoteca por Alcalá del Olmo á favor de su hermana doña Blanca.
3a. — Al despacharse la ejecución por el antiguo juz-gado de primera instancia de Guayama se infringió el artículo 1445 de la antigua ley de Enjuiciamiento Civil, porque tratándose de una ejecución hipotecaria sólo de-bieron embargarse los bienes afectos á la hipoteca, no obstante lo cual el embargo se hizo extensivo á todos los bienes que había en la finca, y se constituyó ésta en administración judicial, ocasionando su completa ruina.
4a. — Contra la jurisprudencia establecida por esta Cor-te Suprema en los casos de Pisá contra Días, Viader contra Quiñones, y Márquez contra Aguüó, de que cuando se trata de la ejecución de una hipoteca debe adoptarse exclusivamente el procedimiento sumario especial de la Ley Hipotecaria, desarrollado en su reglamento, el jui-cio se sometió á la anterior ley de Enjuiciamiento Civil hasta llegar al estado de sentencia.
*5005a. — La reducción de la moneda mejicana á provincial debió hacerse tomando por base de descuento el tipo legal de cinco por ciento y no del dos por ciento, pues al convenir don Mariano Benito Heredia, en representa-ción de la sucesión Fernández, con el apoderado de don Evaristo Alcalá del Olmo, en que sólo se descontara el dos y medio por ciento perjudicó á aquella sucesión y no procedió como un diligente padre de familia, infiingicn do así el artículo 1719 del Código Civil antiguo, que es el 1621 del revisado, sin que por tanto la sucesión Fernán-dez tenga la obligación do cumplir lo convenido j)or ax>ódcrado Benito Heredia, por haberse excedido éste de los límites del mandato, según el artículo 1727 del Código antiguo y 1629 del nuevo Código.
6a. — Como el artículo 114 de la vigente Ley Hipoteca-ria conforme con el 122 de la antigua, ordena que la hi-poteca constituida á favor de un crédito que devengue interés no asegurará en perjuicio de tercero sino los intereses de los dos últimos anos y la parte vencida de la anualidad corriente, es claro que la parte ejecutante, en el caso de prosperar la demanda, sólo jmede cobrar los intereses de la anualidad comenzada en cinco de junio del presente año y además los corresxxmdientes á los dos años anteriores, por existir otra hipoteca posterior sobre la misma finca á favor de la señora viuda do Ardura.
En cuanto al primer fundamento del recurso, el acta de celebración del juicio que ya se deja transcrita revela que en ese acto, al que asistió únicamente la x>arte deman-dante representada i)or su abogado, éste dió lectura al escrito de demanda, presentó una moción enmendando la niisma y produjo como xorueba varios documentos agregados á los autos, reservándose la Corte de Gluaya-ma dictar resolución después de. haber oído el escrito de demanda 3^ el informe del abogado y de haber aceptado la moción enmendando dicha demanda, cuya enmienda *501se limitó según el récord, á explicar que los 11,700 pesos á que quedaba reducida la deuda mediante el canje de la moneda mejicana por provincial eran provincial os. No reinos que además do las pruebas que se habían practica-do durante el término concedido por la antigua Ley de Enjuiciamiento Civil se practicaran otras nuevas, pues los documentos producidos en el acta llamada de cele-bración del juicio constaban agregados en' autos y no aparece que la corte sentenciadora, al pronunciar su fa-llo, tuviera en cuenta otras pruebas que las que en tiempo legal fueron practicadas.
Siendo ello así, no es dable afirmar que la Corte de Guayama celebrara un nuevo juicio sujetándose á la ley de Enjuiciamiento Civil que comenzó á regir desde pri-mero de julio de 1904-, pues no hizo más que aceptar el procedimiento en el estado en que se encontraba y termi-narlo con arreglo á dicha ley, sin otorgar derechos á la parte demandante que lastimaran los de la parte de-mandada.
La lectura del escrito demanda, la aceptación de una moción sobre enmienda que la aclaraba, y la presenta-ción de documentos obrantes en autos, no podrían influir en el resultado final del juicio en perjuicio de la parte demandada, pues la demanda leída y los documentos pre-sentados habían de ser examinados por la corte senten-ciadora para resolver el caso sometido á su resolución, y la enmienda de la demanda era consecuencia necesaria del canje de la moneda para aclarar que se reclamaban once mil setecientos pesos provinciales y no americanos, enmienda que tampoco era necesaria, pues del texto y contexto de la demanda claramente se desprendía que el total de la cantidad reclamada era en moneda provincial y no americana.
La escritura pública de 21 de noviembre de 1892 por la que don Evaristo Alcalá del Olmo concedió á don *502Vicente Fernández Monjai-din una prórroga de cmcd años para el pago del crédito hipotecario que se obligó ti satisfacer á Alcalá del Olmo cuando adquirió la estan-cia “ Jájome'” hipotecada por don Jesús Ma. Texidor, cu-ya escritura en primera copia se acompañó á la demanda en justificación del crédito que se reclamaba por estar vencido, era título que traía aparejada ejecución con arreglo al número 1 del artículo 1427 de la antigua Ley de Enjuiciamiento Civil, pues al concederse, en dicho título una prórroga para el pago, que aceptaba el deudor, éste ratificaba la existencia del crédito prorrogado, y por tanto, aunque la escritura primitiva de constitución de dicho crédito fuera corroborante de su existencia, holga-ba la presentación de la misma, máxime habiéndose pre-sentado, como se presentó, antes de despacharse la ejecu-ción la de siete de junio de 1891 por la que Texidor vendió á Fernández la estancia “Jájome” con' la hipoteca garantizando la deuda reclamada. Esa deuda está justi-ficada por modo fehaciente, y ni la misma parte ejecu-tada se ha atrevido á negar su existencia. Poco importa que fuera desglosado de autos el documento de 21 de noviembre de 1892, que sirvió de base á la ejecución habiendo quedado como quedó constancia de la presenta-ción de aquel documento y certificación expresiva de ha-ber sido inscritas en el Registro de la Propiedad la escri-tura de cinco de junio de 1887, por la que Texidor consti-tuyó á favor de Alcalá del Olmo el crédito hipotecario y la otra escritura de siete de junio de 1891 por la que al adquirir Fernández la estancia “Jájome” se obligó á pagar dicho crédito á Alcalá del Olmo.
Aún en el supuesto de que se hubiera infringido el artículo 1.445 de la antigua ley de Enjuiciamiento Civil esa infracción viciaría de nulidad el juicio ejecutivo, en el que sólo son admisibles las excepciones que taxativamen-te se enumeran en el artículo 1462 de la ley citada, *503Las cuestiones relativas á la administración judicial en caso caso de embargo de frutos y rentas deben ventilarse en la correspondiente pieza separada, y ásí lo acordó en el presente caso el juzgado de la. instancia de Guayama por auto de 17 de julio de 1897, disponiendo á la vez que el depositario administrador nombrado don Ricardo Had-dok rindiera cuentas detalladas y justificadas de su ad-ministración cada seis meses ó antes si así se dispusiere.
La jurisprudencia establecida por esta Corte Suprema en los casos citados por la parte apelante de que para la ejecución de una hipoteca debe seguirse exclusivamente el procedimiento sumario especial de la Ley Hipotecaria desarrollado en su reglamento, no es aplicable al presente caso, en el que se trata de una hipoteca constituida antes . de regir la actual Ley Hipotecaria y su Reglamento, pues para ese caso preceptúa el penúltimo apartado del núme-ro 3 del artículo 175 de dicho reglamento, que los acredo-res que tengan inscrito su derecho con anterioridad á la ley vigente, podrán optar por el procedimiento sumario, de cuyo precepto se colige que tienen la libertad de se-guirlo ó de acomodarse al establecido por la Ley de En-juiciamiento Civil, como lo hizo la representación de don Evaristo Alcalá del Olmo.
Respecto á si don Mariano Benito Heredia infringió las.leyes del mandato al convenir, en representación de la sucesión Fernández con el apoderado de don Evaristo Alcalá del Olmo, en que al fijarse el montante de la deuda é intereses con motivo del canje de la moneda mejicana por provincial se tomara por base de descuento el tipo de 2 1|2 por ciento y no de 5 por ciento que era el legal, entendemos que ese convenio no puede calificarse de nulo mientras no se' demuestre que Benito Heredia traspasó los límites del apoderamiento, lo cual no consta de autos por faltar en éstos, testimonio del poder que le otorgara la sucesión Fernández, y sostenemos además que si Beni*504to Heredia se apartó de Jas instrucciones de la sucesión poderdante cuando verificó aquel convenio ó á falta de ellas no obró como un diligente padre de familia, la suce-sión Fernández podría ejercitar contra aquél los dere-chos de que se crea asistida, pero no contra don Evaristo Alcalá del Olmo, que trataba con la sucesión Fernández debidamente representada. Además la sucesión Fernán-dez ratificó dicho convenio tomando por base para pago de intereses la liquidación de la deuda convenida por Benito Heredia con Alcalá del Olmo bajo el descuento de un dos y medio por ciento.
No se ha discutido en los autos si sobre la finca hipote-cada á favor de Alcalá del Olmo existe ó no otra hipoteca posterior á favor de la señora viuda de Ardura, ni tam-poco hay la más ligera prueba de la constitución de seme-jante hipoteca. Falta, por consiguiente, base para definir si es de aplicación ó no al presente caso el artículo 1.14 de de la Ley Hipotecaria. La señora viuda de Ardura po-drá ejercitar los derechos de que se crea asistida, en el tiempo, modo y forma correspondientes.
Finalmente el cobro de la deuda de que se trata no puede someterse al resultado de la liquidación de la ad-ministración judicial de la finca hipotecada, si esa admi-nistración ha sido perjudicial y aún ruinosa á la sucesión Fernández, medios tiene para hacer valer sus derechos sin demorar por más tiempo el pago de una deuda cierta, líquida y vencida.
Entendemos, pues, en mérito de todo lo expuesto, que debe confirmarse la .sentencia apelada con las costas del recurso á cargo de la parte apelante.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados- Figueras, MacLeary y Wolf.